Citation Nr: 0424712	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03 26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of exposure to asbestos.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to an increase rating for coronary artery 
disease, status post coronary artery bypass graft, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to January 
1961 and from May 1975 to May 1989.  

The issue of entitlement to a an increase rating for coronary 
artery disease, status post coronary artery bypass graft is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for residuals of 
asbestos exposure was previously denied in a rating decision, 
dated in February 1993; the evidence then of record showed 
that the veteran had inservice exposure to asbestos without 
any diagnosed asbestos-related disorder.  

3.  The evidence received into the record since the February 
1993 denial includes reports of private and VA treatment that 
show that the veteran had inservice exposure to asbestos 
without any diagnosed asbestos-related disorder.  

4.  This evidence, although new to the extent that it was not 
previously of record, is not so significant that it must be 
viewed in the context of all the evidence in order to fairly 
decide the claim.  

5.  A back disability is not shown to be related to injury, 
disease or event noted during the veteran's military service.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied entitlement 
to service connection for residuals of asbestos exposure is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of asbestos 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

3.  A back disability is not shown to have been incurred in 
or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection was denied for residuals 
of Asbestos exposure in a VA rating decision, dated in 
February 1993.  At that time, the clinical record was showed 
that the veteran had a military medical history remarkable 
for extensive asbestos exposure.  However, no asbestos-
related disability was identified.  The veteran was notified 
of that decision, by correspondence dated in March 1993.  The 
veteran attempted to reopen his claim for service connection 
in March 2001.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in March 20001, the regulations in effect prior to 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

The evidence received into the record since the February 1993 
rating decision consists of reports of private and VA 
treatment showing that the veteran had a medical history 
remarkable for exposure to asbestos in the military.  
Although this evidence is new inasmuch as it was not 
previously of record, it is not new in content as the history 
of asbestos exposure in service was acknowledged previously.  
Also, the evidence is not material as there is no indication 
now as previously, that the veteran currently has a disease 
related his inservice asbestos exposure.  Thus, the evidence 
received into the record since the denial in February 1993 is 
not so significant that it must be viewed in the context of 
all the evidence in order to fairly decide the veteran's 
claim.   

Service connection for a back disability

The veteran has contended that he sustained a back injury in 
service when he fell down some stairs while in the military.  
His service medical record verify the fall down stairs in 
April 1989.  However, they show that at that time, the 
veteran sustained injury to the right elbow.  The medical 
records expressly state that no other injuries were sustained 
in the fall.  The veteran was not treated for back disability 
during his military service.  The veteran explained in his 
May 2004 statement that he did not have the treatment for his 
back because he was concerned about being put out of the 
Navy.  

The initial VA examination, conducted in January 1993 did not 
reveal any evidence of low back disability.  The examination 
report shows that the veteran had a normal spine with a full 
range of motion.  The first documented evidence of disability 
to the back is noted in 1997, many years after the veteran's 
separation from service.  The November 1997 report of 
magnetic resonance imaging shows that the veteran had spinal 
stenosis and disc bulging at various levels of the lumbar 
spine.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A VA progress note dated in December 2002 shows a medical 
impression that the veteran's current disability is related 
to inservice injury in 1989.  However, in the absence of 
evidence of injury in service, the credibility of this 
statement is diminished.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a back disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for back disability is denied.

Veterans Claim Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.  

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  

VA notified the veteran of its duty to assist with regard to 
his back claim in a December 2002 letter, prior to the 
initial unfavorable RO decision.  In this letter, the RO 
informed the veteran of its duty to explain to him the 
information or evidence needed to obtain service connection 
for his back condition.  The letter explained VA's VCAA 
duties, the veteran's and VA's respective responsibilities in 
claim development, what specifically the RO would to do to 
assist in claim development, and what evidence must be 
submitted to show entitlement to the benefits claimed.  It 
also asked the veteran to tell the RO about "any additional 
information or evidence" that he wanted assistance in 
obtaining, or provide the evidence or information himself.  
The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him in 
this regard.  

Details about the kind of evidence that tended to show 
entitlement was also provided in the December 2002 letter.  
The veteran was asked whether he had any additional or new 
medical evidence not previously provided.  The RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these and other records.  He was 
asked to tell VA about any other information or evidence he 
wanted it to get for him.  VA attempted to inform the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  

The Board observes that the December 2002 letter did not 
specifically contain the request the veteran to send all 
pertinent evidence he has in his possession.  However, the 
veteran has not identified any evidence that has not been 
made a part of his record, and there is no indication that 
the veteran's clinical record is incomplete.  Significantly, 
the veteran responded to the December 2002 letter in January 
2003, at which time he reported that he did not have any 
additional evidence that he wished to be considered.  Thus, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible, and 
that the veteran has nothing more in his possession.  There 
remains no issue as to the substantial completeness of the 
veteran's back claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).

Regarding the veteran's claim to reopen his claim for service 
connection for residuals of asbestos exposure, the Board 
notes that the RO sent the veteran a letter in February 2002, 
which addressed the kind of evidence that was necessary to 
reopen a claim that has become final.  The veteran was 
invited to submit evidence that was not previously submitted 
and reviewed, including but not limited to statements from 
physicians who treated him during or shortly after service.  
It was also noted that in order to establish service 
connection for a current physical disability, he needed 
medical evidence that he has a persistent or recurrent 
disability.  The veteran was sent a separate letter in 
February 2002 asking him for specific information related to 
his claim for residuals of exposure to asbestos to enable VA 
to assist him in obtaining the evidence necessary for a 
decision.  The veteran did not provide the specific 
information requested by the RO.  

Further, through the Statement of the Case (SOC), and two 
Supplemental SOCs (SSOCs) sent in July 2003, September 2003, 
and December 2003 respectively, the veteran was given ample 
notice of what evidence and information are needed to 
establish entitlement to the benefits claimed and what 
evidence was considered in evaluating the claim.  He was 
specifically told that the evidence did not show that he 
suffers from any chronic interstitial lung disease which can 
be related to asbestos exposure.  

The Board notes that the information regarding the veteran's 
claim regarding asbestos was sent after the rating decision 
from which this appeal arises was issued (in January 2002).  
At most, this is a technical defect that posed no prejudice 
to the veteran.  

The Pelegrini Court explicitly stated in its June 24, 2004 
decision that, notwithstanding the requirement that a valid 
VCAA notice be provided before the AOJ decision, "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets the Court's Pelegrini 
decision and discussion therein to mean that the intent and 
purpose of the law are to provide a valid VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case, but that a case-by-case evaluation may be 
necessary.  In this case, the veteran was specifically told 
that he needed to show new evidence not previously considered 
showing that he has a disability related to asbestos 
exposure.  (See SOC of July 2003, and SSOCs of September and 
December 2003.)  

As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given an opportunity to personally testify in 
connection with this appeal which he declined.  He was asked 
to provide specific information about asbestos exposure, 
including what disability or disability he is claiming as a 
result of such exposure (see VA letter of February 2002).  He 
did not respond to this letter and nothing in the record 
indicates that the veteran identified any relevant records 
for which he wanted the VA's assistance in obtaining that are 
not presently included in the record.  

The Board acknowledges the argument of the veteran's 
representative, as set forth in its July 2004 statement, that 
VCAA notification was inadequate, essentially, as it was not 
specific enough in terms of what evidence and information are 
needed to substantiate the claim, and what specifically the 
RO would obtain and what the veteran must provide.  

The Board is of the opinion that the suggestion that a remand 
is in order merely to issue yet another VCAA notice, in this 
case, would not help the veteran; rather, it would further 
delay a decision on the merits.  There is nothing to suggest 
that the evidentiary record would have been any different 
substantively or otherwise lacking had the veteran received a 
VCAA notice earlier than he did.  The veteran's 
representative does not point out the nature of existing 
evidence that VA has failed to obtain.  VA has obtained the 
records identified by the veteran and has included his VA 
records in the claims folder.  It has asked the veteran for 
specifics about his claim in order to assist him.  There in 
nothing to suggest that any other relevant evidence exists 
and is not included in the record due to a notice defect.  

The veteran's representative also argues that the RO did not 
adequately address specifically the new duty-to-assist 
provisions or how the RO concluded that it had complied with 
them.  In this case, these concerns were addressed by the RO 
in letters addressing the VCAA, and the responsibilities of 
VA and the veteran in December 2002, May 2003, and July 2003.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of 
asbestos exposure.  

Service connection for a back disability is denied.  


REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is necessary prior to 
completion of its appellate review.  Initially, the Board 
notes that the veteran had coronary artery disease, status 
post coronary artery bypass graft, in addition to a 
sternotomy.  Service connection has been established for both 
conditions.  The clinical records show that the veteran 
currently experiences chest pain, however, it is unclear as 
to whether these pains represent angina or musculoskeletal 
symptoms associated with the sternotomy.  To the extent 
possible, the symptoms associated with each should be 
delineated in order to provide appropriate ratings for the 
veteran's service connected disabilities.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded 
another VA cardiovascular examination in 
order to determine the current nature and 
extent of service-connected 
cardiovascular disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide a complete 
cardiovascular diagnosis.  The presence 
of or absence of angina symptoms should 
be established or ruled out.  The 
examiner is requested to the extent 
possible to distinguish those symptoms 
related to angina and those associated 
with the service-connected sternotomy.  
In addition, the examiner is requested to 
comment on the METs associated with 
cardiovascular symptoms only, to state 
the ejection fraction and to indicate if 
there is ventricular dysfunction.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



